Title: Abigail Adams to Mary Smith Cranch, 11 September 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London Septr 11th. 1785
     
     I have enjoyed very good Health ever since I came to London, untill ten days past. I had about a week since a small attack of the Fall disorder which I hoped I had got the better of. The next seizure was such a swiming in my Head when I laid down in the Bed, as to throw me almost into convulsions. It finally produced a violent puking which relieved me of that, tho I cannot say I feel well. You know I am accustomed to ill turns in the Fall, and I fear this damp climate will not be any service to me. The great distance of time which we pass in this country between meals, is unfavourable to Health. I have got wholy out of the Habit of more than two meals a day. We generally Breakfast at Nine, or before, and dine at four when we have no company, otherways not till Six. You must expect to receive visits and pay them from one till four or 5. I have however set a part one day, which is every tuesday to be at Home for company, by which means I know who and who wishes to find me at Home, by their visiting upon that day.
     I wrote you by Captain Lyde who saild a fortnight ago. Since that we have been made very happy by hearing of the safe arrival of our son! He is with you I dare say before now, and very happy to find himself in his Native Country. I hope he will be cautious with respect to His Health as he has not experienced so hot a climate for many years.
     Charles I presume has commenced studient at Harvered College, where I hope he will never give pain to his Friends by any misconduct. How little do Children know the solicitude and anxiety of a Parents Heart, or how tenderly their conduct affects them. Our poor unhappy connexion, whose Life has been one continued Error, gives me pain. How difficult to recover the right path when the feet have once wandered from it. How much resolution is necessary to overcome evil propencities? More particularly a habit of intemperence. I never can think of the closing scene of our dear venerable Fathers Life but with an anguish I cannot express; breathing out his last breath and Labouring in the agonies of Death for the reformation and salvation of the prodigal.
     
      “The sweet remembrance of the just”
      “Shall flourish when they sleep in dust”
     
     
     How dear to me is the remembrance of my Parents how sweet the recollection of their virtues, how forcible their example? There is a pleasure arising from a connexion with virtuous Friends and relatives, which neither power wealth or titles can bestow without it. This month my mind is always particularly impressd with the recollection of my dear parents.
     How carefull ought young people to be, when they are about entering into connections for Life, to look to the Heart of those to whom they bind themselves. If that is false and deceifull towards the Deity, they can have little hopes of fidelity towards themselves. In short their is nothing binding upon the Humane mind, but Religion.
     I hope our sister S-h Smith conducts with prudence and discretion becomeing her critical situation and that the Children will prove comforts to her and their Friends. I felt most dissagreeaby the other Day at a circumstance which took place. Col. Smith came in and told me that he had received a very extrodanary Letter from a person whom he never saw or heard of before. He took it from his pocket and began to read it. The purport of it was, that he, the writer had heard of his late arrival in this Country, and of his appointment. Conceiving him to be in an Eligible Situation, he had taken the liberty to request the payment of a debt which he must remember he owed him in such a year, at the time he faild in buisness and fell into misfortunes. As he had never given him any trouble about it, he would consider him so much of a Gentleman as to suppose he would make no difficulty of answering the inclosed order to the House of Champion & Dickenson. He concluded by signing his Name Gorge Erving. The Col. had not gone half through his Letter before I was sensible who was meant, and he would have seen my agitation if he had look up; I did not know what to say, whether to let him know his mistake, or suffer him to marvel at the matter. He had pend his answer and went on reading to me his replie which exprest his surprize at receiving a Letter of that kind from a person wholy unknown to him. That he was quite insensible to the misfortunes he alluded to, as well as to the Debt, for that he was conscious he never owed any person a quarter the Sum mentiond in his Life. That so far from being in Buisness the year mentiond, he was a studient at College. But that if Mr. Erving wish’d any further explanation, he was to be spoken with at his Lodgings in Leister feilds any hour after ten in the morning. When I had a little recoverd myself, I told him I could explain the matter to him; upon which he was not less surprized than before, never hearing a Brother mentiond before. He was a good deal embaressed at having read the Letters, and giving me pain as he saw he had, but there was no fault on either side. I only wish there had never been occasion for such a demand.
     Captain Lyde expects to return here in the winter. You will not fail writing me very particularly by him. You know there are certain Matters which I shall be very anxious to know the event of. I mentiond to you sending two Guineys by Mr. Storer for my Mother Susanna Boylston Adams Hall, but upon second thought, I will write to Dr. Tufts to pay her Anually 20 dollars which will be more independent. There is also a black russel peticoat which I never wore but once or twice. I would have you take it and give it to her. If the Dr. has advanced any thing let that go as a part of the 20 dollars. I wish however that she might be benifitted by it. Sister Shaw wrote me that she had carried some things of Tommys to Boylstone. I would not have any thing given there, but what is pretty good. There is (between you and I) more pride than she may be aware of. But if any thing can be of service without the Idea of there being old Cloaths, I wish he may have them. I know between all S they must have many things which will serve somebody. Let them be disposed of where they cannot give offence. And an other thing I wish which is that any little matter I may send to my Sisters or Neices may be silently received, that I do not want them to say Aunt or sister sent it to me. I wish it was in my power to send them any thing worth notice, but they know the will is good. I should be loth the Moths should devour what I left behind, yet I feel unwilling to have the things disposed of. I hope to come home and use them ere long.
     My Love to Mr. Cranch and duty to uncle Quincy, with remembrance to all my old Neighbours who I flatter myself remember me with the same affection which I do them.
     How does Pheby. Does her income make her comfortable. If it does not, I would willingly contribute towards her support. Advise my dear sister and believe me most tenderly yours
     
      Abigail Adams
     
     
      I must quit my pen to dress. Captain Callihan dines here to day and Col. Franks. Mr. Storer will tarry with us till he sails which he expect in a few days.
     
    